Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/901439 
    
        
            
                                
            
        
    

Parent Data15901439, filed 02/21/2018 Claims Priority from Provisional Application 62578948, filed 10/30/2017 Claims Priority from Provisional Application 62461584, filed 02/21/2017



Final Office Action

Claims 178-204, 206-221, 223-232 are pending. 
Amendments filed on 04/07/2021 are entered. 
No claim is allowed. 
Claims 200-204, 206-221 and 223-232 were examined.
Claims 178-199 were withdrawn from consideration as non-elected invention.


Response to Remarks
Applicants response filed on 04/07/2021 is acknowledged.  Amendments filed on 04/07/2021 were entered.  Since claims were amended and 2 new information disclosures were submitted, office action addresses the amendments in claims. Furthermore, new reference was applied.  Since the same compound is taught for the same use, the inherent property of the compound does not change.  Hong et al teaches the same compound (1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1- H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea) for treatment, relief or prevention of diseases caused by abnormal or uncontrolled activation of protein kinase such as, FLT (Fms-like tyrosine kinase) [0053].  

Applicant’s arguments were fully considered but were not found persuasive in view of the teachings of the prior art.  
Inventor Declaration under 37 C.F.R. § 1.132

Previously, Inventors declaration under 37 C.F.R. § 1.132 by Dr. William G.  The declaration was presented.  It was filly considered but was insufficient to overcome strong obviousness rejection on record. . Rice (the “Rice Declaration”) to demonstrate that the claimed methods are nonobvious because Compound 7’s ability to inhibit various Fms-related tyrosine kinase 3 (FLT3) mutations and combinations thereof was unexpected and surprising. In addition, the Rice Declaration discusses how Compound 7’s exceptional activity against FLT3 mutants fulfills a long-felt need for addressing FLT3 inhibitor resistance in acute myeloid leukemia (AML) patients. Lastly, the Rice Declaration demonstrates that the claimed methods are not inherently obvious by the cited references.

Previously, inn response to Restriction Requirement, Applicant elected, without traverse, Invention III, directed to methods of inhibiting or reducing mutated or overexpressed wild-type FLT3 activity or expression in a subject.

Elected Species:
Applicants elected without traverse, acute myeloid leukemia. Claims 200-209 and 219-221 read on the elected species.

Compound 7 of the reference, page 14: 

    PNG
    media_image1.png
    141
    304
    media_image1.png
    Greyscale
 

1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1- H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea  in published application.

FLT3, D835 mutation

FLT3 is a gene change, or mutation, in leukemia cells. Between 20 and 30 percent of people with AML have this mutation.. The FLT3 gene codes for a protein called FLT3 that helps white blood cells grow. A mutation in this gene encourages the growth of too many abnormal leukemia cells.
FLT3 D835 mutation, activating mutations in FLT3 occur commonly in acute myeloid leukemia (AML), including internal tandem duplication (ITD) and point mutations in the tyrosine kinase domain, typically at the activation loop (AL) residue D835. The most common residue implicated in clinical resistance to FLT3 TKI therapy is D835.





Specification

Amendments in specification filed on 08/17/2018 were entered.  Both clean and amended copies are acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/07/2021 and 07/26/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS has been considered by the examiner and a signed copy is enclosed herewith.



35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 200-204, 206-221 and 223-232 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. (US 2015/0336934), Gillard et al. (Blood, 2002 Sept 1; 100(5):1532-42, prev. cited), Catherine Smith et al. (Leukemia. 2015 Dec; 29(12): 2390–2392.Published online 2015 Jun 25. doi: 10.1038/leu.2015.165Leukemia. Author manuscript; available in PMC 2016 May 18, FLT3 D835 Mutations Confer Differential Resistance to Type II FLT3 Inhibitors, 892 dated 08/12/2021) and Small D. (Hematology Am Soc Hematol Educ Program. 2006:178-84, 59, 892 ref rev. cited) which embraces Applicants claimed invention.   See the entire document.

Determining the scope and contents of the prior art.
In regards to claims 200-201, Hong a compound selected from the group consisting of a compound of formula (I), for the treatment, relief or prevention of diseases caused by abnormal or uncontrolled activation of protein kinase, and a use of the compound for the manufacture of a medicament for the treatment, relief or prevention of the diseases (Abstract)
In regards to claim 200, Hong teaches the same compound as instantly claimed, compound ( 7) 1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1- H-isoindol-lymphoma, leukemia, blood cancer [0058].
 	In regards to claims 202, 203, 205-221, Hong teaches compound 7 for  treatment, relief or prevention of diseases caused by abnormal or uncontrolled activation of protein kinase such as FLT (Fms-like tyrosine kinase) [0053]
In regards to claims 208-221 drawn to methods BTK, Aurora kinase, leukemia and other are disclosed. See [0053]. 
Hong teaches that compounds that have exhibited excellent efficacies against lymphoma cells were further subjected to an anti-proliferation assay against leukemia cells to confirm their excellent efficacies. [0176]. The EC.sub.50 values thereof are shown in Table 5.  TABLE-US-00005 TABLE 5 Anti-proliferation assay of the representative compounds against leukemia cells EC.sub.50 in MV4-11 EC.sub.50 in EC.sub.50 in Compound (.mu.M) Molm-13 (.mu.M) Ku812 (.mu.M) 7 0.002 0.003 0.600 17 0.004 0.012 0.190 
Dose ranges appropriate for human subjects can be determined [0073]. 
Compound 7 [0169], Table 1, the first compound on pg 14. 
Hong teaches a method of inhibiting or reducing FLT activity or expression in a subject [0053]. The compound 7 (taught by Hong) inhibit and reduce wild type FLT3 activity or expression is an inherently property of Compound 7, as the properties of a compound cannot be separated See [00169], [0073], [0061].

Compound 7 of the reference, page 14: 
    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale

 
    PNG
    media_image1.png
    141
    304
    media_image1.png
    Greyscale
 
Synonyms
UNII-TQ6PBX1JU0
TQ6PBX1JU0
CG806
1616428-23-9
CHEMBL4594420

1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1- H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea [0039].
In regards to claim 208, Hong teaches treatment of cancer, it is known that BTK modifies BCR and B-cell surface proteins which generate antisuicide signals. The inhibition of BTK may bring about anticancer effects against cancers that are associated with BCR signaling such as lymphoma. [0005].
Hong discloses that cancer include lymphoma, leukemia, blood cancer [0058].
Hong discloses that some compounds that have exhibited excellent efficacies against lymphoma cells were further subjected to an anti-proliferation assay against leukemia cells to confirm their excellent efficacies. [0176]. The EC.sub.50 values thereof are shown in Table 5.
Compound 7 [0169], Table 1, the first compound on pg 14.   See [0172] for human lymphoma cell lines Jeko-1 (ATCC), Mino (ATCC), H9 (Korean Cell Line Bank) and SR (ATCC), and human leukemia cell lines MV4-11 (ATCC), Molm-13 (DSMZ) and Ku812 (ATCC) were used for the test.
Cell lines:
Some cell lines for leukemia were the same as in instant specification.  For example in table 3, 
TABLE-US-00003 [0181] TABLE 3 Cytotoxicity of Compound 7 Disease ICSO (.mu.M) type Cell lines Mean AML EOL-1 0.00004495 AML MV4-11-ALL and others. See especially [0181] and [0182]. 
Hong teaches a method of inhibiting or reducing FLT activity or expression in a subject [0053].  The compound 7 is expected to inhibit or reduce wild type FLT3 activity or expression is an inherently property of Compound 7, as the properties of a compound cannot be separated.  See [00169], [0073], [0061].
Since method of treating AML and other forms of leukemia are treated by the same compound as taught by Hong et al., the property is considered inherent. 

Ascertaining the differences between the prior art and the claims at issue.
Claimed invention is inherently taught by Hong because it teaches the same compound as instantly claimed (compound 7) for treating various type of leukemia.
Hong teaches a method of inhibiting or reducing FLT activity or expression
Hong et al. does not explicitly teach that FLT3 inhibits or reduce wild type FLT3 activity or expression for treating the same disease.  
In regards to claims 201-204 and 206-221, the inhibition of various mutated FLT3 are considered inherent when the same compound is used for the same treatment. 

In regards to D-385 as in claim 200 and its dependent claims, Smith et al. teaches that activating mutations in FLT3 occur commonly in acute myeloid leukemia (AML), including internal tandem duplication (ITD) and point mutations in the tyrosine kinase domain, typically at the activation loop (AL) residue D835.  It teaches that in clinical trials of type II FLT3 inhibitors commonly exclude patients with any FLT3 D835 mutation due to a prevailing assumption that all FLT3 D835 substitutions uniformly confer resistance to type II inhibitors.  (Introduction).

Smith et al. further teaches that that some clinically relevant D835 mutants retain sensitivity to type II inhibitors at clinically achievable drug concentrations and propose a molecular mechanism for differences in sensitivity for individual D835 mutants to type II FLT3 TKIs. The D835 residue plays an important role in stabilizing the inactive conformation of FLT3 the molecular modeling studies implicate critical hydrogen bonding interactions with the side chain hydroxyl group of S838, the main chain amide group of S838, and the main chain amide group of M837 that mediate formation of a short α-helix critical to the DFG-out conformation necessary for type II inhibitor binding. Mutations that preserve this short α-helix do not appreciably bias the kinase active conformation and therefore cause nominal resistance, only the presence or absence of D835 mutations. The common practice of uniformly excluding patients with any D835 mutation from participation in type II FLT3 TKI clinical trials is misguided, as less resistant D835 substitutions such as D835N/E/G/A may retain sensitivity to TKI therapy. The development of clinical assays that report the exact nature of amino acid substitution(s) at D835 is therefore indicated. (Last para of the reference).  
It would have been obvious to one skilled in the art to consider that activating mutations in FLT3 occur commonly in acute myeloid leukemia (AML), including internal tandem duplication (ITD) and point mutations in the tyrosine kinase domain, typically at the activation loop (AL) residue D835.  Therefore, in clinical trials of type II FLT3 inhibitors commonly exclude patients with any FLT3 D835 mutation due to a prevailing assumption that all FLT3 D835 substitutions uniformly confer resistance to type II inhibitors.   FLT3 mutation on D835 and other residues were expected according to the teachings of Smith et al.  
Gilliard et al and Small, D  were added to explain the inherency of mutation of FLT3.  In regards to claims 200-204 and 206-221, Gilliland et al teaches that blood FLT3 is a receptor tyrosine kinase expressed by immature hematopoietic cells and is important for the normal development of stem cells and the immune system. The ligand for FLT3 is expressed by marrow stromal cells and other cells and synergizes with other growth factors to stimulate proliferation of stem cells, progenitor cells, dendritic cells, and natural killer cells. Mutations of FLT3 have been detected in about 30% of patients with acute myelogenous leukemia and a small number of patients with acute lymphocytic leukemia or myelodysplastic syndrome. Patients with FLT3 mutations tend to have a poor prognosis. The mutations most often involve small tandem duplications of amino acids within the juxta membrane domain of the receptor and result in constitutive tyrosine kinase activity. Expression of a mutant FLT3 receptor in murine marrow cells results in a lethal myeloproliferative syndrome and preliminary studies suggest that mutant FLT3 cooperates with other leukemia oncogenes to confer a more aggressive phenotype. FLT3 is an attractive therapeutic target for kinase inhibitors or other approaches for patients with mutations of this gene. (Abstract).

Similarly, in regards to FLT3 as in claims 200-221, Small, D  teaches FLT3 mutations, a receptor tyrosine kinase with important roles in hematopoietic stem/progenitor cell survival and proliferation. It is mutated in about 1/3 of acute myeloid leukemia (AML) patients, either by internal tandem duplications (ITD) of the juxta membrane domain or by point mutations usually involving the kinase domain (KD). Both types of mutation constitutively activate FLT3.
The difference in responses of chronic myeloid leukemia (CML) patients to BCR-ABL inhibitors compared to FLT3 mutant AML patients to FLT3 inhibitors may be reflective of treating a single gene disease in CML versus multiply altered gene disease in AML. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed would apply the teachings of Hong, Small and Gilliard to recognize the difference in response chronic myeloid leukemia (CML) patients to BCR-ABL inhibitors compared to FLT3 mutant AML patients to FLT3 inhibitors may be reflective of treating a single gene disease in CML versus multiply altered gene disease in AML. 

Resolving the level of ordinary skill in the pertinent art and considering objective evidence present in the application indicating obviousness or nonobviousness.

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Hong and use the compound (7) for inhibiting or reducing mutated or overexpressed wild type Fms-related tyrosine kinase (FLT) activity or expression for treating AML lymphoma or other forms of leukemia comprising administering Compound 7.

Compound 7 of the reference, page 14: 

    PNG
    media_image1.png
    141
    304
    media_image1.png
    Greyscale
 
1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1- H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea[0039] which is the same compound as instantly claimed for 
Since Hong teaches a method of inhibiting or reducing FLT activity or expression in a subject The compound 7 is expected to inhibit or reduce wild type FLT3 activity or expression is an inherently property of Compound 7, as the properties of a compound cannot be separated.  See [00169], [0073], [0061].
Therefore, method of treating AML and other forms of leukemia are treated by the same compound as taught by Hong et al., the property is considered inherent. 
Some cell lines used by Hong is the same as instantly used (cited above).
A person skilled in the art would know the presence of FLT3 and its function and mutation. Since Gilliland et al teaches that blood FLT3 is a receptor tyrosine kinase expressed by immature hematopoietic cells and is important for the normal development of stem cells and the immune system. The ligand for FLT3 is expressed by marrow stromal cells and other cells and synergizes with other growth factors to stimulate proliferation of stem cells, progenitor cells, dendritic cells, and natural killer cells. It would have been obvious to one skilled in the art at the time the invention was filed to recognize mutations of FLT3 have been detected in about 30% of patients with acute myelogenous leukemia and a small number of patients with acute lymphocytic leukemia or myelodysplastic syndrome. Patients with FLT3 mutations tend to have a poor prognosis. The mutations most often involve small tandem duplications of amino acids within the juxtamembrane domain of the receptor and result in constitutive tyrosine kinase activity. Expression of a mutant FLT3 receptor in murine marrow cells results in a lethal myeloproliferative syndrome and preliminary studies suggest that mutant FLT3 cooperates with other leukemia oncogenes to confer a more aggressive phenotype. Taken together, these results suggest that FLT3 is an attractive therapeutic target for kinase inhibitors or other approaches for patients with mutations of this gene. Small D  also added because it teaches FLT3 mutations, a receptor tyrosine kinase with important roles in hematopoietic stem/progenitor cell survival and proliferation. It is mutated in about 1/3 of acute myeloid leukemia (AML) patients, either by internal tandem duplications (ITD) of the juxtamembrane domain or by point mutations usually involving the kinase domain (KD). Both types of mutation constitutively activate FLT3.
Therefore, for the reasons cited above claimed invention is considered obvious at the time the invention was filed because it would have been obvious to one skilled in the art at the time the invention was filed with the disclosure of Hong, Small and Gilliard to treat blood FLT3 which is a receptor tyrosine kinase expressed by immature hematopoietic cells and is important for the normal development of stem cells and the immune system. The ligand for FLT3 is expressed by marrow stromal cells and other cells and synergizes with other growth factors to stimulate proliferation of stem cells, progenitor cells, dendritic cells, and natural killer cells. It would have been obvious to one skilled in the art at the time the invention was filed to recognize mutations of FLT3 have been detected in about 30% of patients with acute myelogenous leukemia and a small number of patients with acute lymphocytic leukemia or myelodysplastic syndrome. Patients with FLT3 mutations tend to have a poor prognosis. The mutations most often involve small tandem duplications of amino acids within the juxtamembrane domain of the receptor and result in constitutive tyrosine kinase activity. FLT3 is an attractive therapeutic target for kinase inhibitors or other approaches for patients with mutations of this gene. 

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best,562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Inherent feature need not be recognized at the time of the invention.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shen, Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628